On appeal by the board of appeals of a village from an order annulling and setting aside the board’s action in reversing a determination of the building committee of the village in granting a permit for a gasoline filling *799and service station on the ground that the appeal to the board of appeals was taken after the time therefor had expired, order unanimously affirmed, without costs. The appeal to the board of appeals was nearly six months late. Following our earlier decision herein (Matter of Kalen v. Amato, 248 App. Div. 777), che village commenced an action to restrain the use of the permit in question, and the entire controversy is now ready for determination in that action. Without passing upon the power of the board of appeals to extend the time for taking an appeal to it in an exceptional case where justice may require such extension, we hold that such a case has not been shown here. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.